UNITED STATES SECURITIES AND EXCHANGECOMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended July 31, 2016 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number 0-53359 REALBIZ MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 11-3820796 (State of incorporation) (I.R.S. Employer Identification No.) 201 W. Passaic Street, Suite 301 Rochelle Park, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(201) 845-7001 x303 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. ☒
